 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     District of Nevada
 3   ANDREW W. DUNCAN
     Assistant United States Attorney
 4   Nevada Bar No. 14702
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Tel: (702) 388-6336; Fax: (702) 388-6418
 6   Andrew.Duncan@usdoj.gov
     Attorneys for the United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00152-GMN-BNW

11                     Plaintiff,
                                                          Stipulation to Continue Pre-Trial Motions
12        vs.                                             Deadlines (Sixth Request)
     RAY ANDERSON,
13
                       Defendant.
14

15
                IT IS HEREBY STIPULATED AND AGREED by and between, Christopher Chiou,
16
     Acting United States Attorney, District of Nevada, Andrew Duncan, Assistant United States
17
     Attorney, representing the United States of America, and Nadia Ahmed, Esq., representing
18
     Defendant Ray Anderson, that the pretrial motions deadlines be continued.
19
     1.         On May 10, 2021, current counsel for the government made an appearance in the case.
20
                (ECF No. 27)
21
     2.         On May 17, 2021, the Court granted the parties’ stipulated request to continue trial and
22
                motions deadlines. (ECF No. 29)
23

24
 1   3.    On June 17, 2021, the parties submitted a stipulation requesting the Court to allow

 2         Defendant to file pre-trial motions on June 18, 2021. (ECF No. 30) The Court granted

 3         the stipulation setting the pre-trial motions deadline for June 18, 2021. The District of

 4         Nevada announced that on Friday, June 18, 2021, it would observe the Juneteenth

 5         National Independence Day federal holiday and all filings due on June 18, 2021, would

 6         be due on June 21, 2021. Defendant filed his Motion to Suppress on June 21, 2021.

 7   4.    Counsel for the government needs additional time to complete the response to the motion

 8         in light of the shortened time period. Additionally, government counsel will be out of the

 9         district through July 13, 2021.

10   5.    Accordingly, the parties request that the Court extend the pretrial motion response

11         deadline to July 19, 2021; and the deadline to file Replies in support of said motions to

12         July 26, 2021.

13         DATED this 1st day of July, 2021.

14
     CHRISTOPHER CHIOU
15   Acting United States Attorney

16   /s/ Andrew Duncan                                   /s/ Nadia Ahmed
     ANDREW DUNCAN                                       NADIA AHMED, Esq.
17   Assistant United States Attorney                    Counsel for Defendant Anderson

18

19

20

21

22

23

24

                                                     2
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2

 3   United States of America,                   )   Case No.: 2:20-cr-00152-GMN-BNW
                                                 )
 4                       Plaintiff,              )   Findings and Order on Stipulation
                                                 )
 5      vs.                                      )
                                                 )
 6   RAY ANDERSON,                               )
                                                 )
 7                       Defendant.              )

 8            Based on the pending Stipulation between the defense and the government, and good

 9   cause appearing therefore, the Court hereby finds that:

10   1. On May 10, 2021, current counsel for the government made an appearance in the case.

11      (ECF No. 27)

12   2. On May 17, 2021, the Court granted the parties’ stipulated request to continue trial and

13      motions deadlines. (ECF No. 29)

14   3. On June 17, 2021, the parties submitted a stipulation requesting the Court to allow

15      Defendant to file pre-trial motions on June 18, 2021. (ECF No. 30) The Court granted the

16      stipulation setting the pre-trial motions deadline for June 18, 2021. The District of Nevada

17      announced that on Friday, June 18, 2021, it would observe the Juneteenth National

18      Independence Day federal holiday and all filings due on June 18, 2021, would be due on

19      June 21, 2021.

20   4. Defendant filed his Motion to Suppress on June 21, 2021. (ECF No. 32)

21   5. Counsel for the government needs additional time to complete the response to the motion in

22      light of the shortened time period to respond. Additionally, government counsel will be out

23      of the district through July 13, 2021.

24

                                                     3
 1   6. Accordingly, the parties request that the Court extend the pretrial motion response deadline

 2      to July 19, 2021; and the deadline to file Replies in support of said motions to July 26, 2021.

 3          THEREFORE, IT IS HEREBY ORDERED, that the parties herein shall have to and

 4   including July 19, 2021, to file any and all responses to pretrial motions.

 5          IT IS FURTHER ORDERED, by and between the parties, that they shall have to and

 6   including July 26, 2021, to file any and all replies to dispositive motions.

 7                       2 day of July, 2021.
            DATED this ____

 8

 9
                                                 ___________________________________________
10                                               HONORABLE GLORIA M. NAVARRO
                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                       4
